DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of the following species in the reply filed on January 5, 2022 is acknowledged:

    PNG
    media_image1.png
    167
    211
    media_image1.png
    Greyscale
 
The applicant indicates that the compound meets the species election for Ir(l1)(L2).  The elected species also meets the elected proviso of (c).


Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The response did not list the elected claims, but it appears that claims 1, 2, 4-7, 9, 11-18, and 20 read on the elected species.  Claims 3, 8, 10, and 19 are withdrawn as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1, 2, 4-7, 9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers (US 2014/0131676).
With respect to claims 1, 2, 4-7, 9, 11-18, and 20, Beers teaches iridium (Ir) complexes for organic light-emitting devices (OLEDs) [0003].  The general formula is taught:

    PNG
    media_image2.png
    323
    408
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    306
    412
    media_image3.png
    Greyscale

The above structure is the mirror image of the elected species but still reads on it.  The X may be oxygen (O) and A5 may be nitrogen (N).  See LA4 at [0052].  The R2 may be a cycloalkyl group.  Each of A1 to A4 and A6 to A8 may be carbon (C).  R3 and R4 may be alkyl groups.  The hydrogens may be deuterium.  See LA16 and LA95 at [0052], LA222 and LA224 at [0067], and LB11 at [0054].  See also, the table at [0055].  Further respect to claims 15-18 and 20, Beers teaches layered electronic devices with an anode and cathode [0023, 0031-0034].
Beers does not appear to explicitly teach the presently elected species.
Still, Beers teaches structures and substituents falling within the formula presently claimed and elected.
	It would have been obvious for a composition and OLED, as taught by Beers, to have the formula as presently claimed and elected, as within the teachings of Beers, because the reference is directed to OLED devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Other Matter
	It is noted that the parent application issued as US 10,361,381.  The present application may be subject to nonstatutory double patenting over that patent if the instant species election is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765